136 N.J. Super. 395 (1975)
346 A.2d 433
PENBROOK HAULING CO., INC. PLAINTIFF-APPELLANT,
v.
SOVEREIGN CONSTRUCTION CO., LTD., DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued September 8, 1975.
Decided October 3, 1975.
*396 Before Judges FRITZ, SEIDMAN and MILMED.
Mr. Richard E. Brennan argued the cause for the appellant (Messrs. Shanley & Fisher, attorneys).
Mr. Spencer N. Miller argued the cause for the respondent (Messrs. Krivit, Miller & Galdieri, attorneys).
PER CURIAM.
The judgment under review is affirmed substantially for the reasons expressed by Judge Gelman in his opinion of March 19, 1974, 128 N.J. Super. 179 (Law Div. 1974).
Additionally, we note that the trial judge properly ruled that plaintiff was not entitled to the jury trial which it demanded in its complaint. After the parties had placed *397 their stipulations of fact upon the record, the sole remaining issue before the court was the availability and sufficiency of the defense of equitable estoppel. Since the matter was entirely equitable in nature, "the factual as well as legal disputes" were "for the trial judge alone." Weintraub v. Krobatsch, 64 N.J. 445, 455 (1974). See also, LaRosa v. Nichols, 92 N.J.L. 375, 377 (E. & A. 1918); Fleischer v. James Drug Stores, 1 N.J. 138, 150 (1948); Steiner v. Stein, 2 N.J. 367, 378-380 (1949), and Highway Trailer Co. v. Donna Motor Lines, Inc., 46 N.J. 442, 448-449 (1966), cert. den. sub nom. Mount Vernon Fire Ins. Co. v. Highway Trailer Co., 385 U.S. 834, 87 S.Ct. 77, 17 L.Ed.2d 68 (1966).